MEMORANDUM **
Cruz Alejandro Martinez-Luna appeals the sentence imposed following his guilty *767plea to illegal reentry following deportation in violation of 8 U.S.C. § 1326. Martinez-Lunez contends that district court err by sentencing him to a term of 57 months when he only pled to the elements of 8 U.S.C. § 1326(a), which carries a maximum sentence of.two years. He contends that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) is no longer good law. This issue is foreclosed. See United States v. Weiland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (holding that we are bound to follow Almendarez-Torres even though it has been called into question, unless it is explicitly overruled by the Supreme Court).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.